UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007. or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to . Commission File Number 0-16587 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West Virginia 55-0672148 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 300 North Main Street Moorefield, West Virginia 26836 (Address of principal executive offices) (Zip Code) (304) 530-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filerþNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date. Common Stock, $2.50 par value 7,402,941 shares outstanding as of November 5, 2007 Summit Financial Group, Inc. and SubsidiariesTable of Contents Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated balance sheets September 30, 2007 (unaudited), December 31, 2006, and September30, 2006 (unaudited) 4 Consolidated statements of income for the three months and nine months ended September 30, 2007 and 2006 (unaudited) 5 Consolidated statements of shareholders’ equity for the nine months ended September 30, 2007 and 2006 (unaudited) 6 Consolidated statements of cash flows for the nine months ended September 30, 2007 and 2006 (unaudited) 7-8 Notes to consolidated financial statements (unaudited) 9-25 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26-37 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 36-37 2 Summit Financial Group, Inc. and SubsidiariesTable of Contents PARTII. OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Changes in Securities and Use of Proceeds None Item 3. Defaults upon Senior Securities None Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information None Item 6. Exhibits Exhibits Exhibit 11 Statement re:Computation of Earnings per Share – Information contained in Note 6 to the Consolidated Financial Statements on page 14 of this Quarterly Report is incorporated herein by reference. Exhibit 31.1 Sarbanes-Oxley Act Section 302 Certification of Chief Executive Officer Exhibit 31.2 Sarbanes-Oxley Act Section 302 Certification of Chief Financial Officer Exhibit 32.1 Sarbanes-Oxley Act Section 906 Certification of Chief Executive Officer Exhibit 32.2 Sarbanes-Oxley Act Section 906 Certification of Chief Financial Officer SIGNATURES 39 3 Summit Financial Group, Inc. and SubsidiariesConsolidated Balance Sheets (unaudited) September 30, September 30, December 31, 2006 2007 2006 (unaudited) (dollars in thousands) (unaudited) ( *) (Restated) ASSETS Cash and due from banks $ 13,435 $ 12,031 $ 11,604 Interest bearing deposits with other banks 179 271 119 Federal funds sold 2,499 517 399 Securities available for sale 279,289 247,874 246,332 Loans held for sale, net 1,596 - - Loans, net 986,437 916,045 894,836 Property held for sale 810 41 174 Premises and equipment, net 22,004 22,446 22,837 Accrued interest receivable 7,239 6,352 6,069 Intangible assets 10,143 3,196 3,234 Other assets 16,794 17,031 17,222 Assets related to discontinued operations 254 9,715 8,369 Total assets $ 1,340,679 $ 1,235,519 $ 1,211,195 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Non interest bearing $ 65,230 $ 62,592 $ 64,760 Interest bearing 763,369 826,096 800,312 Total deposits 828,599 888,688 865,072 Short-term borrowings 124,699 60,428 90,422 Long-term borrowings 263,679 176,109 146,127 Subordinated debentures owed to unconsolidated subsidiary trusts 19,589 19,589 19,589 Other liabilities 10,218 9,844 10,297 Liabilities realted to discontinued operations 420 2,109 207 Total liabilities 1,247,204 1,156,767 1,131,714 Commitments and Contingencies Shareholders' Equity Common stock and related surplus, $2.50 par value; authorized 20,000,000 shares, issued and outstanding 2007 - 7,402,666; December 2006 - 7,084,980 shares; September 2006 - 7,102,702 shares 24,376 18,021 18,310 Retained earnings 69,104 61,083 62,011 Accumulated other comprehensive income (5 ) (352 ) (840 ) Total shareholders' equity 93,475 78,752 79,481 Total liabilities and shareholders' equity $ 1,340,679 $ 1,235,519 $ 1,211,195 (*) - December 31, 2006 financial information has been extracted from audited consolidated financial statements See Notes to Consolidated Financial Statements 4 Summit Financial Group, Inc. and SubsidiariesConsolidated Statements of Income (unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, 2006 September 30, 2006 (dollars in thousands, except per share amounts) 2007 (Restated) 2007 (Restated) Interest income Interest and fees on loans Taxable $ 19,794 $ 17,947 $ 57,349 $ 49,595 Tax-exempt 127 113 363 315 Interest and dividends on securities Taxable 2,898 2,452 8,216 6,836 Tax-exempt 548 546 1,616 1,595 Interest on interest bearing deposits with other banks 3 3 12 23 Interest on Federal funds sold 6 13 31 30 Total interest income 23,376 21,074 67,587 58,394 Interest expense Interest on deposits 8,627 7,761 26,537 19,322 Interest on short-term borrowings 1,180 1,777 3,098 5,572 Interest on long-term borrowings and subordinated debentures 3,573 2,272 9,226 6,977 Total interest expense 13,380 11,810 38,861 31,871 Net interest income 9,996 9,264 28,726 26,523 Provision for loan losses 525 260 1,305 915 Net interest income after provision for loan losses 9,471 9,004 27,421 25,608 Other income Insurance commissions 1,303 218 1,719 696 Service fees 788 700 2,141 2,056 Securities gains (losses) - Net cash settlement on interest rate swaps (181 ) (154 ) (544 ) (337 ) Change in fair value of interest rate swap 742 579 695 (140 ) Gain (loss) on sale of assets 1 (4 ) (31 ) (8 ) Other 253 147 679 420 Total other income 2,906 1,486 4,659 2,687 Other expense Salaries and employee benefits 4,054 2,817 10,518 8,921 Net occupancy expense 466 387 1,292 1,179 Equipment expense 496 476 1,436 1,421 Supplies 283 214 652 602 Professional fees 176 188 543 640 Amortization of intangibles 87 38 163 113 Other 1,258 1,157 3,584 3,434 Total other expense 6,820 5,277 18,188 16,310 Income before income taxes 5,557 5,213 13,892 11,985 Income tax expense 1,802 1,659 4,223 3,674 Income from continuing operations 3,755 3,554 9,669 8,311 Discontinued Operations Exit costs - - 123 - Operating (loss) (200 ) (1,059 ) (798 ) (377 ) (Loss) from discontinued operations before income tax (benefit) (200 ) (1,059 ) (675 ) (377 ) Income tax (benefit) (69 ) (374 ) (231 ) (116 ) (Loss) from discontinued operations (131 ) (685 ) (444 ) (261 ) Net Income $ 3,624 $ 2,869 $ 9,225 $ 8,050 Basic earnings from continuing operations per common share $ 0.51 $ 0.50 $ 1.34 $ 1.17 Basic earnings per common share $ 0.49 $ 0.40 $ 1.28 $ 1.13 Diluted earnings from continuing operations per common share $ 0.50 $ 0.49 $ 1.33 $ 1.16 Diluted earnings per common share $ 0.49 $ 0.39 $ 1.27 $ 1.12 Dividends per common share $ 0.17 $ 0.16 $ 0.17 $ 0.16 See Notes to Consolidated Financial Statements 5 Summit Financial Group, Inc. and SubsidiariesConsolidated Statements of Shareholders’ Equity (unaudited) Accumulated Common Other Total Stock and Compre- Share- Related Retained hensive holders' (dollars in thousands, except per share amounts) Surplus Earnings Income Equity Balance, December 31, 2006 $ 18,021 $ 61,083 $ (352 ) $ 78,752 Nine Months Ended September 30, 2007 Comprehensive income: Net income - 9,225 - 9,225 Other comprehensive income, net of deferred tax benefit of $213: Net unrealized gain on securities of $560: - - 347 347 Total comprehensive income 9,572 Issuance of 317,686 shares at $19.93 per share 6,331 6,331 Stock compensation expense 24 - - 24 Cash dividends declared ($0.17 per share) - (1,204 ) - (1,204 ) Balance, September 30, 2007 $ 24,376 $ 69,104 $ (5 ) $ 93,475 Accumulated Total Common Other Share- Stock and Retained Compre- holders' Related Earnings hensive Equity Surplus (Restated) Income (Restated) Balance, December 31, 2005 $ 18,857 $ 55,102 $ (1,268 ) $ 72,691 Nine Months Ended September 30, 2006 Comprehensive income: Net income - 8,050 - 8,050 Other comprehensive income, net of deferred tax benefit of $262,714: Net unrealized gain on securities of $428,638 - - 428 428 Total comprehensive income 8,478 Exercise of stock options 44 - - 44 Stock compensation expense 26 26 Repurchase of common shares (617 ) (617 ) Cash dividends declared ($0.16 per share) - (1,141 ) - (1,141 ) Balance, September 30, 2006 $ 18,310 $ 62,011 $ (840 ) $ 79,481 See Notes to Consolidated Financial Statements 6 Summit Financial Group, Inc. and SubsidiariesConsolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, September 30, 2006 (dollars in thousands) 2007 (Restated) Cash Flows from Operating Activities Net income $ 9,225 $ 8,050 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation 1,141 1,313 Provision for loan losses 1,555 1,285 Stock compensation expense 24 26 Deferred income tax (benefit) 244 (317 ) Loans originated for sale (16,698 ) (189,952 ) Proceeds from loans sold 24,162 206,596 (Gain) on sales of loans held for sale (631 ) (6,569 ) Securities (gains) - - Change in fair value of derivative instruments (540 ) 140 Exit costs related to discontinued operations (123 ) - Loss on disposal of other assets 31 8 Amortization of securities premiums (accretion of discounts), net (113 ) 98 Amortization of goodwill and purchase accounting adjustments, net 171 122 (Decrease) in accrued interest receivable (891 ) (1,243 ) (Increase) in other assets (472 ) (187 ) Increase(decrease)in other liabilities (607 ) 1,068 Net cash provided by (used in) operating activities 16,478 20,438 Cash Flows from Investing Activities Net (increase) decrease in interest bearing deposits with other banks 92 1,418 Proceeds from maturities and calls of securities available for sale 13,596 8,572 Proceeds from sales of securities available for sale 9,030 14,921 Principal payments received on securities available for sale 21,868 18,488 Purchases of securities available for sale (75,237 ) (63,964 ) Net (increase) decrease in Federal funds sold (1,982 ) 3,251 Net loans made to customers (72,659 ) (102,834 ) Purchases of premises and equipment (672 ) (1,763 ) Proceeds from sales of other assets 168 198 Purchase of life insurance contracts - (880 ) Net cash acquired in acquisitions 233 - Net cash provided by (used in) investing activities (105,563 ) (122,593 ) Cash Flows from Financing Activities Net increase in demand deposit, NOW and savings accounts 4,573 25,773 Net increase(decrease) in time deposits (64,720 ) 165,383 Net increase(decrease) in short-term borrowings 64,271 (91,606 ) Proceeds from long-term borrowings 110,000 18,551 Repayment of long-term borrowings (22,430 ) (25,164 ) Exercise of stock options - 44 Dividends paid (1,205 ) (1,141 ) Repurchase of common stock - (617 ) Net cash provided by financing activities 90,489 91,223 Increase (decrease) in cash and due from banks 1,404 (10,932 ) Cash and due from banks: Beginning 12,031 22,536 Ending $ 13,435 $ 11,604 (Continued) See Notes to Consolidated Financial Statements 7 Summit Financial Group, Inc. and SubsidiariesConsolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, September 30, 2006 (dollars in thousands) 2007 (Restated) Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ 37,984 $ 31,809 Income taxes $ 3,472 $ 3,856 Supplemental Schedule of Noncash Investing and Financing Activities Other assets acquired in settlement of loans $ 891 $ 50 See Notes to Consolidated Financial Statements 8 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Note 1. Restatement Summit Financial Group, Inc. (“We”, “Company”, or “Summit”) is restating its consolidated financial statements and other financial information for September 30, 2006 to correct errors related to our derivative accounting under Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (“SFAS. No. 133”). In 2003, we entered into four interest rate swap agreements on certain convertible rate advances from the Federal Home Loan Bank(“FHLB”) that were designated as fair value hedges.The terms of the FHLB convertible rate advances include an option of the FHLB to convert the debt’s fixed interest rate to a variable rate on a quarterly basis.We evaluated these hedging relationships and concluded that the short-cut method of hedge accounting could be applied and the assumption of no ineffectiveness was valid based upon:(a) the criteria in paragraph 68 of SFAS 133 were met, and (b) the conversion options in the FHLB advances were mirrored in the interest rate swaps. Recently, welearned that the above interpretation of paragraph 68 is incorrect.The conversion is not specifically listed in paragraph 68, and the presence of that term prohibits the application of the short-cut method of hedge accounting, even if the terms are mirrored between the interest rate swap and the hedged item.Eliminating the application of fair value hedge accounting reverses the fair value adjustments that have been made to the advances and results in all fair value changes for the interest rate swaps being recognized in noninterest income.Additionally, the net cash settlement payments received/paid during each period for these interest rate swaps were reclassified from interest expense on long-term borrowings to noninterest income. The following tables reflect a summary of both the originally reported and restated amounts: Consolidated Balance Sheets (dollars in thousands) September 30, 2006 As Previously Reported As Restated Other assets $ 16,518 $ 17,222 Total assets 1,210,491 1,211,195 Long-term borrowings 144,275 146,127 Total liabilities 1,129,861 1,131,714 Retained earnings 63,159 62,011 Total shareholders' equity 80,630 79,481 Total liabilities and shareholders' equity 1,210,491 1,211,195 9 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Consolidated Statements of Income (dollars in thousands) Three Months Ended September 30, Nine Months Ended September 30, 2006 2006 As Previously Reported As Restated As Previously Reported As Restated Interest income $ 21,074 $ 21,074 $ 58,394 $ 58,394 Interest expense 11,999 11,810 32,287 31,871 Net interest income 9,075 9,264 26,107 26,523 Provision for loan losses 260 260 915 915 Noninterest income: Net cash settlement on derivative instruments - (154 ) - (337 ) Change in fair value of derivative instruments - 579 - (140 ) Other noninterest income 1,049 1,061 3,161 3,164 Noninterest expense 5,277 5,277 16,310 16,310 Income from continuing operations before income taxes 4,587 5,213 12,043 11,985 Income tax expense 1,421 1,659 3,696 3,674 Income from continuing operations Income (loss) from discontinued 3,166 3,554 8,347 8,311 operations, net of income taxes (685 ) (685 ) (261 ) (261 ) Net income $ 2,481 $ 2,869 $ 8,086 $ 8,050 Diluted earnings per share: Income from continuing operations $ 0.45 $ 0.49 $ 1.16 $ 1.16 Net income $ 0.35 $ 0.39 $ 1.12 $ 1.12 Average diluted shares outstanding 7,187,274 7,187,274 7,194,351 7,194,351 Consolidated Statements of Shareholders' Equity (dollars in thousands) September 30, 2006 As Previously Reported As Restated Balance, beginning of period $ 73,803 $ 72,691 Increase attributable to net income 8,086 8,050 Balance, end of period 80,630 79,481 In addition, the following Notes to Consolidated Financial Statements have been restated: 6, 12, and 15. 10 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Note 2.Basis of Presentation We, Summit Financial Group, Inc. and subsidiaries, prepare our consolidated financial statements in accordance with accounting principles generally accepted in the United States of America for interim financial information and with instructions to Form 10-Q and Regulation S-X.Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual year end financial statements.In our opinion, all adjustments considered necessary for a fair presentation have been included and are of a normal recurring nature. The presentation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ materially from these estimates. The results of operations for the nine months ended September 30, 2007 are not necessarily indicative of the results to be expected for the full year.The consolidated financial statements and notes included herein should be read in conjunction with our 2006 audited financial statements and Annual Report on Form 10-K/A.Certain accounts in the consolidated financial statements for December 31, 2006 and September 30, 2006, as previously presented, have been reclassified to conform to current year classifications. Note 3.Significant New Accounting Pronouncements In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxesan interpretation of FASB Statement No.109” (FIN 48), which clarifies the accounting and disclosure for uncertain tax positions, as defined. FIN 48 requires that a tax position meet a "probable recognition threshold" for the benefit of the uncertain tax position to be recognized in the financial statements. A tax position that fails to meet the probable recognition threshold will result in either reduction of a current or deferred tax asset or receivable, or recording a current or deferred tax liability. FIN 48 also provides guidance on measurement, derecognition of tax benefits, classification, interim period accounting disclosure, and transition requirements in accounting for uncertain tax positions. This interpretation is effective for fiscal years beginning after December 15, 2006. The Company will be required to apply the provisions of FIN48 to all tax positions upon initial adoption with any cumulative effect adjustment to be recognized as an adjustment to retained earnings. We adopted the provisions of this statement January 1, 2007, which has not had a material effect on our financial statements. In September 2006, the FASB issued Statement No. 157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements, but does not require any new fair value measurements.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and early application is encouraged.We are currently evaluating the adoption of this statement and have not determined the impact it will have on our financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standard No.159 (“SFAS 159”), “The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No.115.”The fair value option established by this Statement permits all entities to choose to measure eligible items at fair value at specified election dates. Unrealized gains and losses on items for which the fair value option has been elected are to be reported in earnings at each subsequent reporting date.The fair value option (i) may be applied instrument by instrument, with a few exceptions, such as investments otherwise accounted for by the equity method , (ii) is irrevocable (unless a new election date occurs), and (iii) is applied only to entire instruments and not to portions 11 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) of instruments.This statement becomes effective for us January 1, 2008.We are currently evaluating the adoption of this statement and have not determined the impact it will have on our financial statements. Note 4.Acquisitions Effective July 2, 2007, we acquired Kelly Insurance Agency, Inc. and Kelly Property and Casualty, Inc., two Virginia corporations located in Leesburg, Virginia, which were merged into Summit Insurance Services, LLC, our wholly owned subsidiary. We have deemed this transaction to be an immaterial acquisition. As announced on April 12, 2007, we entered into an Agreement and Plan of Reorganization (the “Agreement”) with Greater Atlantic Financial Corporation, Inc. (“Greater Atlantic”), headquartered in Reston, Virginia. Under the terms of the Agreement, we will pay a combination of cash and shares of Summit common stock for each share of Greater Atlantic common stock outstanding, subject to a “stock collar” limiting the maximum and minimum number of shares we will issue. The stock collar is described more fully below. Subject to the stock collar, the total consideration for Greater Atlantic’s stock will be paid 70% in the form of Summit common stock and 30% cash, with each share of Greater Atlantic common stock exchanged for shares of Summit common stock valued at $4.20 and $1.80 in cash. The number of shares of Summit common stock to be issued for each share of Greater Atlantic common stock will be determined by an exchange ratio at closing. At the closing, we will determine the exchange ratio by dividing $4.20 by the average closing price of Summit common stock reported on NASDAQ for the twenty (20) trading days prior to closing (the “Average Closing Price”). The exchange ratio is subject to a stock collar, which sets the maximum and minimum numbers of shares that we will issue. If the Average Closing Price of Summit common stock is less than $17.82, the exchange ratio will be calculated by dividing $4.20 by $17.82. If the Average Closing Price is greater than $24.01, the exchange ratio will be calculated by dividing $4.20 by $24.10. Consummation of the Merger is subject to approval of the shareholders of Greater Atlantic and the receipt of all required regulatory approvals, as well as other customary conditions. This acquisition is expected to close during fourth quarter of this year. 12 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Note 5.Discontinued Operations The following table lists the assets and liabilities of Summit Mortgage included in the balance sheet as assets and liabilities related to discontinued operations. September 30, December 31, September 30, (dollars in thousands) 2007 2006 2006 Assets: Loans held for sale, net $ - $ 8,428 $ 6,510 Loans, net - 180 430 Premises and equipment, net - - 669 Property held for sale - 75 75 Other assets 254 1,032 685 Total assets $ 254 $ 9,715 $ 8,369 Liabilities: Accrued expenses and other liabilities $ 421 $ 2,109 $ 216 Total liabilities $ 421 $ 2,109 $ 216 The results of Summit Mortgage are presented as discontinued operations in a separate category on the income statements following the results from continuing operations.The income (loss) from discontinued operations for the periods ended September 30, 2007 and 2006 is presented below. Statements of Income from Discontinued Operations Three Months Ended September 30, Nine Months Ended September 30, (dollars in thousands) 2007 2006 2007 2006 Interest income $ (3 ) $ 300 $ 131 $ 1,274 Interest expense - 144 45 689 Net interest income (3 ) 156 86 585 Provision for loan losses - 150 250 370 Net interest income after provision for loan losses (3 ) 6 (164 ) 215 Noninterest income Mortgage origination revenue (4 ) 4,028 812 16,557 (Loss) on sale of assets - - (51 ) - Total noninterest income (4 ) 4,028 761 16,557 Noninterest expense Salaries and employee benefits - 1,485 542 5,394 Net occupancy expense (12 ) 177 (3 ) 527 Equipment expense 5 78 28 227 Professional fees 179 186 376 508 Postage - 1,587 - 5,012 Advertising - 1,128 98 3,582 Impairment of long-lived assets - Exit costs - - (123 ) - Other 95 452 429 1,899 Total noninterest expense 267 5,093 1,347 17,149 Income (loss) before income tax expense (274 ) (1,059 ) (750 ) (377 ) Income tax expense (benefit) (94 ) (374 ) (257 ) (116 ) Income (loss) from discontinued operations $ (180 ) $ (685 ) $ (493 ) $ (261 ) 13 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Included in liabilities related to discontinued operations in the accompanying consolidated financial statements is an accrual for exit costs related to the discontinuance of the mortgage banking segment.During fourth quarter 2006, we accrued $1,859,000 for exit costs, which was comprised of costs related to operating lease terminations, vendor contract terminations, and severance payments.The changes in that accrual are as follows: (dollars in thousands) Operating Lease Terminations Vendor Contract Terminations Severance Payments Total Balance, December 31, 2006 $ 734 $ 740 $ 385 $ 1,859 Less: Payments from the accrual (573 ) (509 ) (305 ) (1,387 ) Addition to the accrual 188 - - 188 Reversal of over accrual - (231 ) (80 ) (311 ) Balance, September 30, 2007 $ 349 $ - $ - $ 349 Note 6.Earnings per Share The computations of basic and diluted earnings per share follow: Three Months Ended September 30, Nine Months Ended September 30, 2006 2006 (dollars in thousands , except per share amounts) 2007 (restated) 2007 (restated) Numerator for both basic and diluted earnings per share: Income from continuing operations $ 3,755 $ 3,554 $ 9,669 $ 8,311 Income (loss) from discontinued operations (131 ) (685 ) (444 ) (261 ) Net Income 3,624 2,869 9,225 8,050 Denominator Denominator for basic earnings per share - weighted average common shares outstanding 7,399,213 7,127,650 7,190,875 7,130,276 Effect of dilutive securities: Stock options 59,302 59,624 61,903 64,075 59,302 59,624 61,903 64,075 Denominator for diluted earnings per share - weighted average common shares outstanding and assumed conversions 7,458,515 7,187,274 7,252,778 7,194,351 Basic earnings per share from continuing operations $ 0.51 $ 0.50 $ 1.34 $ 1.17 Basic earnings per share from discontinued operations (0.02 ) (0.10 ) (0.06 ) (0.04 ) Basic earnings per share $ 0.49 $ 0.40 $ 1.28 $ 1.13 Diluted earnings per share from continuing operations $ 0.51 $ 0.49 $ 1.34 $ 1.16 Diluted earnings per share from discontinued operations (0.02 ) (0.10 ) (0.06 ) (0.04 ) Diluted earnings per share $ 0.49 $ 0.39 $ 1.27 $ 1.12 14 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Note 7.Securities The amortized cost, unrealized gains, unrealized losses and estimated fair values of securities at September 30, 2007, December 31, 2006, and September 30, 2006 are summarized as follows: September 30, 2007 Amortized Unrealized Estimated (dollars in thousands) Cost Gains Losses Fair Value Available for Sale Taxable: U. S. Government agencies and corporations $ 38,414 $ 86 $ 150 $ 38,350 Mortgage-backed securities 170,007 766 1,919 168,854 State and political subdivisions 3,759 16 - 3,775 Corporate debt securities 1,675 15 14 1,676 Federal Home Loan Bank stock 15,453 - - 15,453 Other equity securities 844 - - 844 Total taxable 230,152 883 2,083 228,952 Tax-exempt: State and political subdivisions 44,669 818 122 45,365 Other equity securities 4,472 525 25 4,972 Total tax-exempt 49,141 1,343 147 50,337 Total $ 279,293 $ 2,226 $ 2,230 $ 279,289 December 31, 2006 Amortized Unrealized Estimated (dollars in thousands) Cost Gains Losses Fair Value Available for Sale Taxable: U. S. Government agencies and corporations $ 37,671 $ 3 $ 334 $ 37,340 Mortgage-backed securities 146,108 470 2,262 144,316 State and political subdivisions 3,759 25 - 3,784 Corporate debt securities 1,682 19 2 1,699 Federal Reserve Bank stock 669 - - 669 Federal Home Loan Bank stock 12,094 - - 12,094 Other equity securities 151 - - 151 Total taxable 202,134 517 2,598 200,053 Tax-exempt: State and political subdivisions 40,329 1,026 68 41,287 Other equity securities 5,975 573 14 6,534 Total tax-exempt 46,304 1,599 82 47,821 Total $ 248,438 $ 2,116 $ 2,680 $ 247,874 15 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) September 30, 2006 Amortized Unrealized Estimated Cost Gains Losses Fair Value Available for Sale Taxable: U. S. Government agencies and corporations $ 38,304 $ 4 $ 417 $ 37,891 Mortgage-backed securities 141,372 292 2,807 138,857 State and political subdivisions 3,759 11 12 3,758 Corporate debt securities 2,185 19 3 2,201 Federal Reserve Bank stock 669 - - 669 Federal Home Loan Bank stock 12,562 - - 12,562 Other equity securities 150 - - 150 Total taxable 199,001 326 3,239 196,088 Tax-exempt: State and political subdivisions 42,691 1,229 63 43,857 Other equity securities 5,976 428 17 6,387 Total tax-exempt 48,667 1,657 80 50,244 Total $ 247,668 $ 1,983 $ 3,319 $ 246,332 The maturities, amortized cost and estimated fair values of securities at September 30, 2007, are summarized as follows: Available for Sale Amortized Estimated (dollars in thousands) Cost Fair Value Due in one year or less $ 61,720 $ 60,788 Due from one to five years 113,830 112,986 Due from five to ten years 43,487 44,288 Due after ten years 39,488 39,959 Equity securities 20,768 21,268 $ 279,293 $ 279,289 16 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Note 8.Loans Loans are summarized as follows: September 30, December 31, September 30, (dollars in thousands) 2007 2006 2006 Commercial $ 87,018 $ 69,470 $ 67,352 Commercial real estate 352,396 314,198 300,675 Construction and development 212,570 215,820 207,545 Residential real estate 305,016 282,512 283,944 Consumer 33,254 36,455 36,885 Other 6,794 6,969 7,086 Total loans 997,048 925,424 903,487 Less unearned income 1,884 1,868 1,806 Total loans net of unearned income 995,164 923,556 901,681 Less allowance for loan losses 8,727 7,511 6,845 Loans, net $ 986,437 $ 916,045 $ 894,836 Note 9.Allowance for Loan Losses An analysis of the allowance for loan losses for the nine month periods ended September 30, 2007 and 2006, and for the year ended December 31, 2006 is as follows: Nine Months Ended Year Ended September 30, December 31, (dollars in thousands) 2007 2006 2006 Balance, beginning of period $ 7,511 $ 6,112 $ 6,112 Losses: Commercial 50 32 32 Commercial real estate 59 39 185 Construction and development - - - Real estate - mortgage 569 - 35 Consumer 133 114 200 Other 135 243 289 Total 946 428 741 Recoveries: Commercial 2 1 1 Commercial real estate 10 43 46 Construction and development 20 - - Real estate - mortgage 7 6 6 Consumer 36 44 63 Other 90 152 179 Total 165 246 295 Net losses 781 182 446 Provision for loan losses 1,555 915 1,845 Reclassification of reserves related to loans previously reflected in discontinued operations 442 - - Balance, end of period $ 8,727 $ 6,845 $ 7,511 17 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Note 10.Goodwill and Other Intangible Assets The following tables present our goodwill at September 30, 2007 and other intangible assets at September 30, 2007, December 31, 2006, and September 30, 2006. (dollars in thousands) Goodwill Activity Balance, January 1, 2007 $ 2,088 Acquired goodwill, net 4,110 Balance, September 30, 2007 $ 6,198 Other Intangible Assets September 30, December 31, September 30, (dollars in thousands) 2007 2006 2006 Unidentifiable intangible assets Gross carrying amount $ 2,267 $ 2,267 $ 267 Less:accumulated amortization 1,272 1,159 1,121 Net carrying amount $ 995 $ 1,108 $ (854 ) Identifiable customer intangible assets Gross carrying amount $ 3,000 $ - $ - Less:accumulated amortization 50 - - Net carrying amount $ 2,950 $ - $ - We recorded amortization expense of approximately $163,000 for the nine months ended September 30, 2007 relative to our other intangible assets.Annual amortization is expected to be approximately $251,000 for the year ending 2007 and $351,000 for each of the years ending 2008 through 2011. Note 11.Deposits The following is a summary of interest bearing deposits by type as of September 30, 2007 and 2006 and December 31, 2006: September 30, December 31, September 30, (dollars in thousands) 2007 2006 2006 Interest bearing demand deposits $ 230,491 $ 220,167 $ 223,992 Savings deposits 39,596 47,984 44,980 Retail time deposits 303,316 278,322 264,571 Brokered time deposits 189,966 279,623 266,769 Total $ 763,369 $ 826,096 $ 800,312 18 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Brokered deposits represent certificates of deposit acquired through a third party.The following is a summary of the maturity distribution of certificates of deposit in denominations of $100,000 or more as of September 30, 2007: (dollars in thousands) Amount Percent Three months or less $ 54,972 20.2 % Three through six months 46,205 16.9 % Six through twelve months 79,075 29.0 % Over twelve months 92,408 33.9 % Total $ 272,660 100.0 % A summary of the scheduled maturities for all time deposits as of September 30, 2007 is as follows: (dollars in thousands) Three month period ending December 31, 2007 $ 138,332 Year ending December 31, 2008 263,111 Year ending December 31, 2009 53,486 Year ending December 31, 2010 32,850 Year ending December 31, 2011 2,169 Thereafter 3,334 $ 493,282 Note 12.Borrowed Funds Short-term borrowings:A summary of short-term borrowings is presented below: Nine Months Ended September 30, 2007 Federal Funds Short-term Purchased FHLB Repurchase and Lines (dollars in thousands) Advances Agreements of Credit Balance at September 30 $ 117,361 $ 5,211 $ 2,127 Average balance outstanding for the period 69,770 6,063 2,168 Maximum balance outstanding at any month end during period 117,361 7,358 2,669 Weighted average interest rate for the period 5.33 % 4.09 % 7.54 % Weighted average interest rate for balances outstanding at September 30 5.11 % 3.61 % 7.25 % 19 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Year Ended December 31, 2006 Federal Funds Short-term Purchased FHLB Repurchase and Lines (dollars in thousands) Advances Agreements of Credit Balance at December 31 $ 54,765 $ 4,731 $ 932 Average balance outstanding for the period 123,953 5,793 1,026 Maximum balance outstanding at any month end during period 175,408 7,037 1,171 Weighted average interest rate for the period 5.08 % 4.03 % 7.49 % Weighted average interest rate for balances outstanding at December 31 5.39 % 4.08 % 7.75 % Nine Months Ended September 30, 2006 Federal Funds Purchased Short-term and FHLB Repurchase Lines of Advances Agreements Credit Balance at September 30 $ 84,399 $ 5,216 $ 807 Average balance outstanding for the period 141,998 5,971 908 Maximum balance outstanding at any month end during period 175,408 7,037 1,164 Weighted average interest rate for the period 5.01 % 4.00 % 7.60 % Weighted average interest rate for balances outstanding at September 30 5.30 % 4.15 % 7.75 % Long-term borrowings:Our long-term borrowings of $263,679,000, $176,109,000 and $146,127,000 at September 30, 2007, December 31, 2006, and September 30, 2006 respectively, consisted primarily of advances from the Federal Home Loan Bank (“FHLB”). These borrowings bear both fixed and variable rates and mature in varying amounts through the year 2016. The average interest rate paid on long-term borrowings for the nine month period ended September 30, 2007 was 5.16% compared to 4.88% for the first nine months of 2006. Subordinated Debentures:We have three statutory business trusts that were formed for the purpose of issuing mandatorily redeemable securities (the “capital securities”) for which we are obligated to third party investors and investing the proceeds from the sale of the capital securities in our junior subordinated debentures (the “debentures”).The debentures held by the trusts are their sole assets.Our subordinated debentures totaled $19,589,000 at September 30, 2007, December 31, 2006, and September 30, 2006. In October 2002, we sponsored SFG Capital Trust I, in March 2004, we sponsored SFG Capital Trust II, and in December 2005, we sponsored SFG Capital Trust III, of which 100% of the common equity of each trust is owned by us.SFG Capital Trust I issued $3,500,000 in capital securities and $109,000 in common securities and invested the proceeds in $3,609,000 of debentures. SFG Capital Trust II issued $7,500,000 in capital securities and $232,000 in common securities and invested the proceeds in $7,732,000 of debentures. SFG Capital Trust III issued $8,000,000 in capital securities and $248,000 in common securities and invested the proceeds in $8,248,000 of debentures. 20 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Distributions on the capital securities issued by the trusts are payable quarterly at a variable interest rate equal to 3 month LIBOR plus 345 basis points for SFG Capital Trust I, 3 month LIBOR plus 280 basis points for SFG Capital Trust II, and 3 month LIBOR plus 145 basis points for SFG Capital Trust III, and equals the interest rate earned on the debentures held by the trusts, and is recorded as interest expense by us.The capital securities are subject to mandatory redemption in whole or in part, upon repayment of the debentures.We have entered into agreements which, taken collectively, fully and unconditionally guarantee the capital securities subject to the terms of the guarantee.The debentures of SFG Capital Trust I, SFG Capital Trust II, and SFG Capital Trust III are first redeemable by us in November 2007, March 2009, and March 2011, respectively. The capital securities held by SFG Capital Trust I, SFG Capital Trust II, and SFG Capital Trust III qualify as Tier 1 capital under Federal Reserve Board guidelines.In accordance with these Guidelines, trust preferred securities generally are limited to 25% of Tier 1 capital elements, net of goodwill.The amount of trust preferred securities and certain other elements in excess of the limit can be included in Tier 2 capital. A summary of the maturities of all long-term borrowings and subordinated debentures for the next five years and thereafter is as follows: (dollars in thousands) Year Ending December 31, Amount 2007 $ 889 2008 52,377 2009 63,911 2010 54,533 2011 12,465 Thereafter 99,093 $ 283,268 Note 13.Stock Option Plan On January 1, 2006, we adopted SFAS No. 123R, Share-Based Payment (Revised 2004), which is a revision of SFAS No. 123, Accounting for Stock Issued for Employees.SFAS No. 123R establishes accounting requirements for share-based compensation to employees and carries forward prior guidance on accounting for awards to non-employees. Prior to the adoption of SFAS No. 123R, we reported employee compensation expense under stock option plans only if options were granted below market prices at grant date in accordance with the intrinsic value method of Accounting Principles Board Opinion (“APB”) No. 25, Accounting for Stock Issued to Employees, and related interpretations. In accordance with APB No. 25, we reported no compensation expense on options granted as the exercise price of the options granted always equaled the market price of the underlying stock on the date of grant. SFASNo. 123R eliminates the ability to account for stock-based compensation using APBNo. 25 and requires that such transactions be recognized as compensation cost in the income statement based on their fair values on the measurement date, which is generally the date of the grant. We transitioned to SFAS No. 123R using the modified prospective application method ("modified prospective application"). As permitted under modified prospective application, SFASNo. 123R applies to new awards and to awards modified, repurchased, or cancelled after January1, 2006. Additionally, compensation cost for non-vested awards that were outstanding as of January1, 2006 will be recognized as the remaining requisite service is rendered during the period of and/or the periods after the adoption of SFAS No.123R, adjusted for estimated forfeitures. The recognition of compensation cost for those earlier awards is based on the same method and on the same grant-date fair values previously determined for the pro forma disclosures reported by us for periods prior to January 1, 2006. 21 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) The Officer Stock Option Plan, which provides for the granting of stock options for up to 960,000 shares of common stock to our key officers, was adopted in 1998 and expires in 2008.Each option granted under the plan vests according to a schedule designated at the grant date and shall have a term of no more than 10 years following the vesting date.Also, the option price per share shall not be less than the fair market value of our common stock on the date of grant. The fair value of our employee stock options granted is estimated at the date of grant using the Black-Scholes option-pricing model. This model requires the input of highly subjective assumptions, changes to which can materially affect the fair value estimate. Additionally, there may be other factors that would otherwise have a significant effect on the value of employee stock options granted but are not considered by the model. Because our employee stock options have characteristics significantly different from those of traded options and because changes in the subjective input assumptions can materially affect the fair value estimate, in management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of its employee stock options at the time of grant.There were no option grants during the first nine months of 2007or 2006. During the first nine months of 2007, we recognized $24,000 of compensation expense for share-based payment arrangements in our income statement, with a deferred tax asset of $9,000, compared to $26,000 compensation expense for the first nine months of 2006 with a deferred tax asset of $10,000.At September 30, 2007, we had approximately $20,000 total compensation cost related to nonvested awards not yet recognized and we expect to recognize it over the next fifteen months. A summary of activity in our Officer Stock Option Plan during the first nine months of 2007 and 2006 is as follows: For the Nine Months Ended September 30, 2007 September 30, 2006 Weighted- Weighted- Average Average Exercise Exercise Options Price Options Price Outstanding, January 1 349,080 $ 17.83 361,740 $ 17.41 Granted - Exercised - - (8,900 ) 4.89 Forfeited - Outstanding, September 30 349,080 $ 17.83 352,840 $ 17.73 Other information regarding options outstanding and exercisable at September 30, 2007 is as follows: 22 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Options Outstanding Options Exercisable Wted. Avg. Aggregate Aggregate Remaining Intrinsic Intrinsic Range of # of Contractual Value # of Value exercise price shares WAEP Life (yrs) (in thousands) shares WAEP (in thousands) $ 4.63 - $6.00 83,600 $ 5.34 5.10 $ 1,082 83,600 $ 5.34 1,082 6.01 - 10.00 31,680 9.49 8.26 278 24,480 9.49 215 10.01 - 17.50 3,500 17.43 6.42 3 3,500 17.43 3 17.51 - 20.00 51,800 17.79 9.21 26 31,000 17.79 15 20.01 - 25.93 178,500 25.19 7.82 - 178,500 25.19 - 349,080 17.83 $ 1,389 321,080 18.02 $ 1,315 Note 14.Commitments and Contingencies Off-Balance Sheet Arrangements We are a party to certain financial instruments with off-balance-sheet risk in the normal course of business to meet the financing needs of our customers.These instruments involve, to varying degrees, elements of credit and interest rate risk in excess of the amount recognized in the statement of financial position.The contract amounts of these instruments reflect the extent of involvement that we have in this class of financial instruments. Many of our lending relationships contain both funded and unfunded elements.The funded portion is reflected on our balance sheet.The unfunded portion of these commitments is not recorded on our balance sheet until a draw is made under the loan facility.Since many of the commitments to extend credit may expire without being drawn upon, the total commitment amounts do not necessarily represent future cash flow requirements. A summary of the total unfunded, or off-balance sheet, credit extension commitments follows: September 30, (dollars in thousands) 2007 Commitments to extend credit: Revolving home equity and credit card lines $ 35,400 Construction loans 85,010 Other loans 43,652 Standby letters of credit 13,006 Total $ 177,068 Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.We evaluate each customer's credit worthiness on a case-by-case basis.The amount of collateral obtained, if we deem necessary upon extension of credit, is based on our credit evaluation.Collateral held varies but may include accounts receivable, inventory, equipment or real estate. Standby letters of credit are conditional commitments issued to guarantee the performance of a customer to a third party.Standby letters of credit generally are contingent upon the failure of the customer to perform according to the terms of the underlying contract with the third party. 23 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Our exposure to credit loss in the event of nonperformance by the other party to the financial instrument for commitments to extend credit is represented by the contractual amount of those instruments.We use the same credit policies in making commitments and conditional obligations as we do for on-balance sheet instruments. Note 15.Restrictions on Capital We and our subsidiaries are subject to various regulatory capital requirements administered by the banking regulatory agencies.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, we and each of our subsidiaries must meet specific capital guidelines that involve quantitative measures of our and our subsidiaries’ assets, liabilities and certain off-balance sheet items as calculated under regulatory accounting practices.We and each of our subsidiaries’ capital amounts and classifications are also subject to qualitative judgments by the regulators about components, risk weightings and other factors. Quantitative measures established by regulation to ensure capital adequacy require us and each of our subsidiaries to maintain minimum amounts and ratios of total and Tier I capital (as defined in the regulations) to risk-weighted assets (as defined), and of Tier I capital (as defined) to average assets (as defined).We believe, as of September 30, 2007, that we and each of our subsidiaries met all capital adequacy requirements to which they were subject. The most recent notifications from the banking regulatory agencies categorized us and each of our subsidiaries as well capitalized under the regulatory framework for prompt corrective action.To be categorized as well capitalized, we and each of our subsidiaries must maintain minimum total risk-based, Tier I risk-based, and Tier I leverage ratios as set forth in the table below. Our actual capital amounts and ratios as well as our subsidiary, Summit Community Bank’s (“Summit Community”) are presented in the following table. 24 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) To be Well Capitalized Minimum Required under Prompt Corrective Actual Regulatory Capital Action Provisions (dollars in thousands) Amount Ratio Amount Ratio Amount Ratio As of September 30, 2007 Total Capital (to risk weighted assets) Summit $ 112,338 11.1 % $ 81,234 8.0 % $ 101,542 10.0 % Summit Community 110,300 10.9 % 80,588 8.0 % 100,734 10.0 % Tier I Capital (to risk weighted assets) Summit $ 103,386 10.2 % 40,617 4.0 % 60,925 6.0 % Summit Community 101,347 10.1 % 40,294 4.0 % 60,441 6.0 % Tier I Capital (to average assets) Summit $ 103,386 8.0 % 39,009 3.0 % 65,015 5.0 % Summit Community 101,347 7.9 % 38,699 3.0 % 64,498 5.0 % As of December 31, 2006 Total Capital (to risk weighted assets) Summit $ 103,102 10.7 % 77,086 8.0 % 96,357 10.0 % Summit Community 59,684 10.4 % 45,911 8.0 % 57,388 10.0 % Shenandoah 41,243 10.9 % 30,355 8.0 % 37,944 10.0 % Tier I Capital (to risk weighted assets) Summit 94,899 9.9 % 38,343 4.0 % 57,515 6.0 % Summit Community 55,041 9.6 % 22,934 4.0 % 34,401 6.0 % Shenandoah 37,683 9.9 % 15,178 4.0 % 22,766 6.0 % Tier I Capital (to average assets) Summit 94,899 7.8 % 36,496 3.0 % 60,826 5.0 % Summit Community 55,041 7.4 % 22,314 3.0 % 37,190 5.0 % Shenandoah 37,683 8.0 % 14,097 3.0 % 23,495 5.0 % 25 Summit Financial Group, Inc. and Subsidiaries Management’s Discussion and Analysis of Financial Condition andResults of Operations INTRODUCTION The following discussion and analysis focuses on significant changes in our financial condition and results of operations of Summit Financial Group, Inc. (“Company” or “Summit”) and our operating units, Summit Community Bank (“Summit Community”), and Summit Insurance Services, LLC for the periods indicated.This discussion and analysis should be read in conjunction with our 2006 audited financial statements and Annual Report on Form 10-K/A. The Private Securities Litigation Act of 1995 indicates that the disclosure of forward-looking information is desirable for investors and encourages such disclosure by providing a safe harbor for forward-looking statements by us.Our following discussion and analysis of financial condition and results of operations contains certain forward-looking statements that involve risk and uncertainty.In order to comply with the terms of the safe harbor, we note that a variety of factors could cause our actual results and experience to differ materially from the anticipated results or other expectations expressed in those forward-looking statements. RESTATEMENT As discussed in Note 1, Restatement, in the Notes to Consolidated Financial Statements, we are restating financial statements and other financial information for the quarter ended and nine months ended September 30, 2006. In 2003, we entered into four interest rate swap agreements on certain convertible rate advances from the Federal Home Loan Bank(“FHLB”) that were designated as fair value hedges.The terms of the FHLB convertible rate advances include an option of the FHLB to convert the debt’s fixed interest rate to a variable rate on a quarterly basis.We evaluated these hedging relationships and concluded that the short-cut method of hedge accounting could be applied and the assumption of no ineffectiveness was valid based upon:(a) the criteria in paragraph 68 of SFAS 133 were met, and (b) the conversion options in the FHLB advances were mirrored in the interest rate swaps. Based on comments received from the Securities and Exchange Commission, we learned that the above interpretation of paragraph 68 is incorrect.The conversion is not specifically listed in paragraph 68, and the presence of that term prohibits the application of the short-cut method of hedge accounting, even if the terms are mirrored between the interest rate swap and the hedged item.Eliminating the application of fair value hedge accounting reverses the fair value adjustments that have been made to the advances and results in all fair value changes for the interest rate swaps being recognized in noninterest income.Additionally, the net cash settlement payments received/paid during each period for these interest rate swaps were reclassified from interest expense on long-term borrowings to noninterest income. OVERVIEW Our primary source of income is net interest income from loans and deposits.Business volumes tend to be influenced by the overall economic factors including market interest rates, business spending, and consumer confidence, as well as competitive conditions within the marketplace. Growth in our interest earning assets resulted in an increase of 6.21%, or $1,743,000 in our net interest earnings on a tax equivalent basis for the first nine months in 2007 compared to the same period of 2006. 26 Summit Financial Group, Inc. and Subsidiaries Management’s Discussion and Analysis of Financial Condition andResults of Operations CRITICAL ACCOUNTING POLICIES Our consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America and follow general practices within the financial services industry.Application of these principles requires us to make estimates, assumptions, and judgments that affect the amounts reported in our financial statements and accompanying notes.These estimates, assumptions, and judgments are based on information available as of the date of the financial statements; accordingly, as this information changes, the financial statements could reflect different estimates, assumptions, and judgments.Certain policies inherently have a greater reliance on the use of estimates, assumptions, and judgments and as such have a greater possibility of producing results that could be materially different than originally reported. Our most significant accounting policies are presented in Note 2 to the consolidated financial statements of our 2006 Annual Report on Form 10-K/A.These policies, along with the disclosures presented in the other financial statement notes and in this financial review, provide information on how significant assets and liabilities are valued in the financial statements and how those values are determined. Based on the valuation techniques used and the sensitivity of financial statement amounts to the methods, assumptions, and estimates underlying those amounts, we have identified the determination of the allowance for loan losses and the valuation of goodwill to be the accounting areas that require the most subjective or complex judgments, and as such could be most subject to revision as new information becomes available. The allowance for loan losses represents our estimate of probable credit losses inherent in the loan portfolio.Determining the amount of the allowance for loan losses is considered a critical accounting estimate because it requires significant judgment and the use of estimates related to the amount and timing of expected future cash flows on impaired loans, estimated losses on pools of homogeneous loans based on historical loss experience, and consideration of current economic trends and conditions, all of which may be susceptible to significant change.The loan portfolio also represents the largest asset type on our consolidated balance sheet.To the extent actual outcomes differ from our estimates, additional provisions for loan losses may be required that would negatively impact earnings in future periods.Note 2 to the consolidated financial statements of our 2006 Annual Report on Form 10-K/A describes the methodology used to determine the allowance for loan losses and a discussion of the factors driving changes in the amount of the allowance for loan losses is included in the Asset Quality section of the financial review of the 2006 Annual Report on Form 10-K/A. Goodwill is subject to impairment testing at least annually to determine whether write-downs of the recorded balances are necessary.A fair value is determined based on at least one of three various market valuation methodologies.If the fair value equals or exceeds the book value, no write-down of recorded goodwill is necessary.If the fair value is less than the book value, an expense may be required on our books to write down the goodwill to the proper carrying value. During the third quarter, we completed the required annual impairment test for 2007 and no impairment charges were necessary. We cannot assure you that future goodwill impairment tests will not result in a charge to earnings. See Notes 2 and 10 of the consolidated financial statements of our Annual Report on Form 10-K/A for further discussion of our intangible assets, which include goodwill. 27 Summit Financial Group, Inc. and Subsidiaries Management’s Discussion and Analysis of Financial Condition andResults of Operations RESULTS OF OPERATIONS Earnings Summary Income from continuing operations for the nine months ended September 30, 2007 grew 16.34% to $9,669,000, or $1.33 per diluted share as compared to $8,311,000, or $1.16 per diluted share for the nine months ended September 30, 2006.For the quarter ended September 30, 2007, income from continuing operations increased 5.66% to $3,755,000, or $0.50 per diluted share as compared to $3,554,000, or $0.49 per diluted share for the same period of 2006.Consolidated net income, which includes the results of discontinued operations, grew to $9,225,000 for the nine months ended September 30, 2007 compared to $8,050,000 for the same period of 2006.On a quarterly basis, consolidated net income grew 26.32% to $3,624,000 for third quarter 2007 compared to $2,869,000 for the third quarter 2006.Consolidated returns on average equity and assets for the first nine months of 2007 were 14.41% and 0.97%, respectively, compared with 13.79% and 0.93% for the same period of 2006. Net Interest Income Net interest income is the principal component of our earnings and represents the difference between interest and fee income generated from earning assets and the interest expense paid on deposits and borrowed funds.Fluctuations in interest rates as well as changes in the volume and mix of earning assets and interest bearing liabilities can materially impact net interest income. Our consolidated net interest income on a fully tax-equivalent basis totaled $29,802,000 for the nine month period ended September 30, 2007 compared to $28,059,000 for the same period of 2006, representing an increase of $1,743,000 or 6.21%.This increase resulted from growth in interest earning assets, primarily loans, which served to more than offset the 44 basis points increase in the cost of interest bearing liabilities during the same period.Average interest earning assets grew 10.34% from $1,103,395,000 during the first nine months of 2006 to $1,217,493,000 for the first nine months of 2007.Average interest bearing liabilities grew 10.51% from $1,007,694,000 at September 30, 2006 to $1,113,610,000 at September 30, 2007, at an average yield for the first nine months of 2007 of 4.67% compared to 4.23% for the same period of 2006. Our consolidated net interest margin decreased to 3.27% for the nine month period ended September 30, 2007, compared to 3.40% for the same period in 2006.On a quarterly basis, our net interest margin declined to 3.28% at September 30, 2007, from 3.40% for the quarter ended September 30, 2006. Our net interest margin remained stable compared to the linked quarter.Our margin continues to be affected by our loan growth in an extremely competitive environment.The current competitive pressures are causing loan rates to be lower.Also, our loan growth is at a faster pace than we have been able to grow lower cost retail funds, causing us to rely more on higher cost, non-retail deposit funding vehicles.The current competitive and market conditions are also causing deposit rates to be higher.For the nine months ended September 30, 2007 compared to September 30, 2006, the yields on earning assets increased 28 basis points, while the cost of our interest bearing funds increased by 44 basis points. We anticipate modest growth in our net interest income to continue over the near term as the growth in the volume of interest earning assets will more than offset the expected continued decline in our net interest margin.However, if market interest rates remain significantly unchanged, or go lower over the next 12 to 18 months, the spread between interest earning assets and interest bearing liabilities could narrow such that its impact could not be offset by growth in earning assets.See the “Market Risk Management” section for further discussion of the impact changes in market interest rates could have on us.Further analysis of our yields on interest earning assets and interest bearing liabilities are presented in Tables I and II below. 28 Summit Financial Group, Inc. and Subsidiaries Management’s Discussion and Analysis of Financial Condition andResults of Operations Table I - Average Balance Sheet and Net Interest Income Analysis (dollars in thousands) For the Nine Months Ended September 30, 2007 September 30, 2006 Yield/ Average Earnings/ Yield/ Average Earnings/ Yield/ Expense Rate Balance Expense Rate Balance (Restated) (Restated) Interest earning assets Loans, net of unearned income Taxable $ 945,496 $ 57,435 8.12 % $ 857,851 $ 50,180 7.82 % Tax-exempt (1) 9,274 550 7.93 % 8,373 476 7.60 % Securities Taxable 214,602 8,216 5.12 % 189,768 6,837 4.82 % Tax-exempt (1) 46,931 2,419 6.89 % 45,950 2,385 6.94 % Federal funds sold and interest bearing deposits with other banks 1,190 43 4.83 % 1,453 52 4.78 % Total interest earning assets 1,217,493 68,663 7.54 % 1,103,395 59,930 7.26 % Noninterest earning assets Cash & due from banks 14,003 13,760 Premises and equipment 22,207 23,552 Other assets 29,132 26,160 Allowance for loan losses (8,564 ) (6,683 ) Total assets $ 1,274,271 $ 1,160,184 Interest bearing liabilities Interest bearing demand deposits $ 227,461 $ 6,120 3.60 % $ 213,518 $ 5,410 3.39 % Savings deposits 43,449 561 1.73 % 40,826 311 1.02 % Time deposits 536,784 19,856 4.95 % 428,224 13,601 4.25 % Short-term borrowings 78,002 3,098 5.31 % 148,876 5,572 5.00 % Long-term borrowings and capital trust securities 227,914 9,226 5.41 % 176,250 6,977 5.29 % Total interest bearing liabilities 1,113,610 38,861 4.67 % 1,007,694 31,871 4.23 % Noninterest bearing liabilities and shareholders' equity Demand deposits 64,028 64,618 Other liabilities 11,297 10,059 Shareholders' equity 85,336 77,813 Total liabilities and shareholders' equity $ 1,274,271 $ 1,160,184 Net interest earnings $ 29,802 $ 28,059 Net yield on interest earning assets 3.27 % 3.40 % (1) - Interest income on tax-exempt securities has been adjusted assuming an effective tax rate of 34% for all periods presented. The tax equivalent adjustment resulted in an increase in interest income of $990,000 and $951,000 for the periods ended September 30, 2007 and September 30 2006, respectively. 29 Summit Financial Group, Inc. and Subsidiaries Management’s Discussion and Analysis of Financial Condition andResults of Operations Table II - Changes in Interest Margin Attributable to Rate and Volume (dollars in thousands) For the Nine Months Ended September 30, 2007 versus September 30, 2006 Increase (Decrease) Due to Change in: Volume Rate Net Interest earned on: Loans Taxable $ 5,270 $ 1,985 $ 7,255 Tax-exempt 53 21 74 Securities Taxable 933 446 1,379 Tax-exempt 51 (17 ) 34 Federal funds sold and interest bearing deposits with other banks (9 ) - (9 ) Total interest earned on interest earning assets 6,298 2,435 8,733 Interest paid on: Interest bearing demand deposits 364 346 710 Savings deposits 21 229 250 Time deposits 3,792 2,463 6,255 Short-term borrowings (2,797 ) 323 (2,474 ) Long-term borrowings and capital trust securities 2,088 161 2,249 Total interest paid on interest bearing liabilities 3,468 3,522 6,990 Net interest income $ 2,830 $ (1,087 ) $ 1,743 Noninterest Income Total noninterest income from continuing operations increased to $4,659,000 for the nine months ended September 30, 2007, compared to $2,687,000 for the same period of 2006.Further detail regarding noninterest income is reflected in the following table. 30 Summit Financial Group, Inc. and Subsidiaries Management’s Discussion and Analysis of Financial Condition andResults of Operations Noninterest Income Dollars in thousands For the Quarter Ended For the Nine Months Ended September 30, September 30, 2006 2006 2007 (Restated) 2007 (Restated) Insurance commissions $1,303 $218 $1,719 $696 Service fees 788 700 2,141 2,056 Net cash settlement on interest rate swaps (181) (154) (544) (337) Change in fair value of interest rate swaps 742 579 695 (140) Gain (loss) on sale of assets 1 (4) (31) (8) Other 253 147 679 420 Total $2,906 $1,486 $4,659 $2,687 Insurance commissions:The increase in insurance commissions for both the three months and nine months ended September 30, 2007 is primarily the result of the acquisition of the Kelly Agencies during third quarter 2007. Change in fair value of interest rate swaps:The increase in fair value of interest rate swaps for both the quarter and nine months ended September 30, 2007 were the result of a change in market sentiment to anticipate future declines in short term interest rates. Noninterest Expense Total noninterest expense for continuing operations increased approximately $1,878,000, or 11.5% during the first nine months of 2007 as compared to the same period in 2006 and $1,543,000 or 29.2% for third quarter 2007 compared to third quarter 2006Salaries and employee benefits expense represented the largest category of expense growth, which resulted primarily from additional employees attributable to the newly acquired Kelly Agencies, and general merit raises.Table III below shows the breakdown of these increases. Table III - Noninterest Expense (dollars in thousands) For the Quarter Ended September 30, For the Nine Months Ended September 30, Change Change 2007 $ % 2006 2007 $ % 2006 Salaries and employee benefits $ 4,054 $ 1,237 43.9 % $ 2,817 $ 10,518 $ 1,597 17.9 % $ 8,921 Net occupancy expense 466 79 20.4 % 387 1,292 113 9.6 % 1,179 Equipment expense 496 20 4.2 % 476 1,436 15 1.1 % 1,421 Supplies 283 69 32.2 % 214 652 50 8.3 % 602 Professional fees 176 (12 ) -6.4 % 188 543 (97 ) -15.2 % 640 Amortization of intangibles 87 49 128.9 % 38 163 50 44.2 % 113 Other 1,258 101 8.7 % 1,157 3,584 150 4.4 % 3,434 Total $ 6,820 $ 1,543 29.2 % $ 5,277 $ 18,188 $ 1,878 11.5 % $ 16,310 Credit Experience The provision for loan losses represents charges to earnings necessary to maintain an adequate allowance for potential future loan losses. Our determination of the appropriate level of the allowance is based on an ongoing analysis of credit quality and loss potential in the loan portfolio, change in the composition and risk characteristics of the loan portfolio, and the anticipated influence of national and local economic conditions.The adequacy of the allowance for loan losses is reviewed quarterly and adjustments are made as considered necessary. We recorded a $1,305,000 provision for loan losses for the first nine months of 2007, compared to $915,000 for the same period in 2006.Net loan charge offs for the first nine months of 2007 were $781,000, as compared to 31 Summit Financial Group, Inc. and Subsidiaries Management’s Discussion and Analysis of Financial Condition andResults of Operations $182,000 over the same period of 2006.Included in the 2007 net loan charge offs were $464,000 of charge offs related to loans that had been originated and sold by our secondary mortgage unit and had been repurchased under recourse provisions by us.At September 30, 2007, the allowance for loan losses totaled $8,728,000 or 0.88% of loans, net of unearned income, compared to $7,511,000 or 0.81% of loans, net of unearned income at December 31, 2006. As illustrated in Table IV below, our non-performing assets and loans past due 90 days or more and still accruing interest have increased during the past 12 months. Table IV - Summary of Past Due Loans and Non-Performing Assets (dollars in thousands) September 30, December 31, 2007 2006 2006 Accruing loans past due 90 days or more $ 5,279 $ 660 $ 4,638 Nonperforming assets: Nonaccrual loans 1,637 614 638 Foreclosed properties 810 174 77 Repossessed assets 5 6 - Total $ 7,731 $ 1,454 $ 5,353 Total nonperforming loans as a percentage of total loans 0.69 % 0.14 % 0.57 % Total nonperforming assets as a percentage of total assets 0.58 % 0.12 % 0.43 % Relationships with two developers comprise nearly 50 percent of total nonperforming loans.Each of these loans is well-collateralized and adequate reserves are in place.We have experienced an upward trend in our internally classified assets.This trend has primarily been in residential real estate development loans due to the recent slowdown in the sales of newly constructed homes. In addition, as a result of our internal loan review process, the ratio of internally classified loans to total loans increased from 4.12% at December 31, 2006 to 6.20% at September 30, 2007.Our internal loan review process includes a watch list of loans that have been specifically identified through the use of various sources, including past due loan reports, previous internal and external loan evaluations, classified loans identified as part of regulatory agency loan reviews and reviews of new loans representative of current lending practices.Once this watch list is reviewed to ensure it is complete, we review the specific loans for collectibility, performance and collateral protection.In addition, a grade is assigned to the individual loans utilizing internal grading criteria, which is somewhat similar to the criteria utilized by each subsidiary bank's primary regulatory agency.The increase in internally classified loans at September 30, 2007 is primarily due to three customer relationships.Management downgraded these three relationships, as they fell outside of our internal lending policy guidelines and does not expect any material future losses related to these three relationships.Refer to the Asset Quality section of the financial review of the 2006 Annual Report on Form 10-K/A for further discussion of the processes related to internally classified loans. FINANCIAL CONDITION Our total assets were $1,340,679,000 at September 30, 2007, compared to $1,235,519,000 at December 31, 2006, representing an 8.5% increase. Table V below serves to illustrate significant changes in our financial position between December 31, 2006 and September 30, 2007. 32 Summit Financial Group, Inc. and Subsidiaries Management’s Discussion and Analysis of Financial Condition andResults of Operations Table V - Summary of Significant Changes in Financial Position (dollars in thousands) Balance Increase (Decrease) Balance December 31, Amount Percentage September 30, 2006 (Restated) (Restated) 2007 Assets Securities available for sale $ 247,874 31,415 12.7 % $ 279,289 Loans, net 916,045 70,392 7.7 % 986,437 Intangible assets 3,196 6,947 217.4 % 10,143 Liabilities Deposits $ 888,688 $ (60,089 ) -6.8 % $ 828,599 Short-term borrowings 60,428 64,271 106.4 % 124,699 Long-term borrowings and subordinated debentures 195,698 40,649 20.8 % 283,268 Loan growth during the first nine months of 2007, occurring principally in the commercial real estate portfolio, was funded primarily by borrowings from the FHLB. Deposits decreased approximately $60 million during the first nine months of 2007.This decrease was primarily in brokered deposits, which were replaced with FHLB borrowings. Refer to Notes 7, 8, 10, 11, and 12 of the notes to the accompanying consolidated financial statements for additional information with regard to changes in the composition of our securities, loans, deposits and borrowings between September 30, 2007 and December 31, 2006. LIQUIDITY Liquidity reflects our ability to ensure the availability of adequate funds to meet loan commitments and deposit withdrawals, as well as provide for other transactional requirements.Liquidity is provided primarily by funds invested in cash and due from banks, Federal funds sold, non-pledgedsecurities, and available lines of credit with the FHLB, the total of which approximated $256 million, or 19.1% of total assets atSeptember 30, 2007 versus $275 million, or 22.3% of total assets at December 31, 2006. Our liquidity position is monitored continuously to ensure that day-to-day as well as anticipated funding needs are met.We are not aware of any trends, commitments, events or uncertainties that have resulted in or are reasonably likely to result in a material change to our liquidity. 33 Summit Financial Group, Inc. and Subsidiaries Management’s Discussion and Analysis of Financial Condition andResults of Operations CAPITAL RESOURCES One of our continuous goals is maintenance of a strong capital position.Through management of our capital resources, we seek to provide an attractive financial return to our shareholders while retaining sufficient capital to support future growth.Shareholders’ equity at September 30, 2007 totaled $93,475,000 compared to $78,752,000 at December 31, 2006. Refer to Note 15 of the notes to the accompanying consolidated financial statements for information regarding regulatory restrictions on our capital as well as our subsidiaries’ capital. CONTRACTUAL CASH OBLIGATIONS During our normal course of business, we incur contractual cash obligations.The following table summarizes our contractual cash obligations at September 30, 2007.The operating lease obligations include leases for both continuing and discontinued operations, as we remain obligated to pay the leases of two properties that were used by Summit Mortgage. Long Capital Term Trust Operating (dollars in thousands) Debt Securities Leases 2007 $ 889 $ - $ 280 2008 52,377 - 997 2009 63,911 - 431 2010 54,533 - 123 2011 12,465 - 89 Thereafter 79,504 19,589 200 Total $ 263,679 $ 19,589 $ 2,120 OFF-BALANCE SHEET ARRANGEMENTS We are involved with some off-balance sheet arrangements that have or are reasonably likely to have an effect on our financial condition, liquidity, or capital.These arrangements at September 30, 2007 are presented in the following table. (dollars in thousands) 2007 Commitments to extend credit: Revolving home equity and credit card lines $ 35,400 Construction loans 85,010 Other loans 43,652 Standby letters of credit 13,006 Total $ 177,068 34 Summit Financial Group, Inc. and Subsidiaries Management’s Discussion and Analysis of Financial Condition andResults of Operations MARKET RISK MANAGEMENT Market risk is the risk of loss arising from adverse changes in the fair value of financial instruments due to changes in interest rates, exchange rates and equity prices.Interest rate risk is our primary market risk and results from timing differences in the repricing of assets, liabilities and off-balance sheet instruments, changes in relationships between rate indices and the potential exercise of imbedded options.The principal objective of asset/liability management is to minimize interest rate risk and our actions in this regard are taken under the guidance of our Asset/Liability Management Committee (“ALCO”), which is comprised of members of senior management and members of the Board of Directors.The ALCO actively formulates the economic assumptions that we use in our financial planning and budgeting process and establishes policies which control and monitor our sources, uses and prices of funds. Some amount of interest rate risk is inherent and appropriate to the banking business.Our net income is affected by changes in the absolute level of interest rates.The nature of our lending and funding activities tends to drive our interest rate risk position to being liability sensitive in the intermediate term.That is, absent any changes in the volumes of our interest earning assets or interest bearing liabilities, liabilities are likely to reprice faster than assets, resulting in a decrease in net income in a rising rate environment.Net income would increase in a falling interest rate environment.Net income is also subject to changes in the shape of the yield curve.In general, a flattening yield curve would result in a decline in our earnings due to the compression of earning asset yields and funding rates, while a steepening would result in increased earnings as margins widen. Several techniques are available to monitor and control the level of interest rate risk.We primarily use earnings simulations modeling to monitor interest rate risk.The earnings simulation model forecasts the effects on net interest income under a variety of interest rate scenarios that incorporate changes in the absolute level of interest rates and changes in the shape of the yield curve.Each increase or decrease in interest rates is assumed to gradually take place over the next 12 months, and then remain stable.Assumptions used to project yields and rates for new loans and deposits are derived from historical analysis.Securities portfolio maturities and prepayments are reinvested in like instruments.Mortgage loan prepayment assumptions are developed from industry estimates of prepayment speeds.Noncontractual deposit repricings are modeled on historical patterns. The following table shows our projected earnings sensitivity as of September 30, 2007 which is well within our ALCO policy limit of a 10% reduction in net interest income over the ensuing twelve month period. Change in Estimated % Change in Net Interest Rates Interest Income Over: (basis points) 0 - 12 Months 0 - 24 Months Down 200 (1) 1.78 % 4.97 % Down 200, steepening yield curve (2) 3.31 % 11.24 % Up 100 (1) 0.72 % 0.36 % Up 200 (1) 1.19 % -5.15 % (1)assumes a parallel shift in the yield curve (2) assumes steepening curve whereby short term rates decline by 200 basis points, while long term rates decline by 50 basis points 35 Summit Financial Group, Inc. and Subsidiaries Management’s Discussion and Analysis of Financial Condition andResults of Operations CONTROLS AND PROCEDURES (a) Restatement As a result of a review by the Staff of the Securities and Exchange Commission (the “Staff”) of Summit’s Form 10-K filed for the year ended December 31, 2006, the Company determined that its interpretation with respect to applying the short-cut method of hedge accounting under paragraph 68 of SFAS 133 to certain of its interest rate swaps was incorrect. In August 2003, Summit entered into four interest rate swaps with notional values totaling $36 million that were designated as fair value hedges of certain convertible rate advances from the Federal Home Loan Bank (“FHLB”).The terms of the FHLB convertible rate advances include an option of the FHLB to convert the debt’s fixed interest rate to a variable rate on a quarterly basis.Summit evaluated these hedging relationships and concluded that the short-cut method of hedge accounting could be applied and the assumption of no ineffectiveness was valid based upon:(a) the criteria in paragraph 68 of SFAS 133 were met, and (b) the conversion options in the FHLB advances were mirrored in the interest rate swaps. Based on comments received from the Staff, Summit learned that the above interpretation of paragraph 68 is incorrect.The conversion is not specifically listed in paragraph 68, and the presence of that term prohibits the application of the short-cut method of hedge accounting, even if the terms are mirrored between the interest rate swap and the hedged item. Although these hedging relationships would have qualified for hedge accounting if the “long haul” method had been applied, SFAS 133 does not permit the use of the “long haul” method retroactively. Consequently, the restatement assumes hedge accounting was not applied to these derivatives and the related hedged item during the periods under review. On August 16, 2007, Management, the Audit Committee of the Board of Directors and the Executive Committee of the Board of Directors of Summit Financial Group, Inc. (“Summit” or the “Company”) concluded that a restatement of its financial statements and other financial information for the year ended December 31, 2006 and for the quarters ended March 31 and June 30 of 2007 (including the financial statements and other financial information for all comparative periods contained therein, and for the comparative financial statements and other comparative financial information as of and for the quarter ended September 30, 2006 included in this form 10-Q for the quarter ended September 30, 2007) with respect to the accounting for certain derivatives transactions under Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities, as amended (“SFAS 133”) was necessary. (b) Evaluation of Disclosure Controls and Procedures Our management, including the Chief Executive Officer and Chief Financial Officer, have conducted as of September 30, 2007, an evaluation of the effectiveness of disclosure controls and procedures as defined in Exchange Act Rule 13a-15(e).Based on that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the disclosure controls and procedures as of September 30, 2007 were effective. (c) Remediation of Material Weakness in Internal Control We have fully remediated the material weakness in our internal control over financial reporting with respect to accounting for derivative transactions used as hedges as of September 30, 2007. The remedial actions included: • implementing additional management and oversight controls to review and approve hedging strategies and related documentation to ensure hedge accounting is appropriately applied with respect to SFAS 133 and related guidance; 36 Summit Financial Group, Inc. and Subsidiaries Management’s Discussion and Analysis of Financial Condition andResults of Operations • retesting our internal financial controls with respect to the deficiencies related to the material weakness to ensure they are operating effectively to ensure compliance with SFAS 133; and • improving training, education and accounting reviews to ensure that all relevant personnel involved in derivatives transactions understand and apply hedge accounting in compliance with generally accepted accounting principles, including SFAS 133 and its related interpretations. (d) Changes in Internal Control Over Financial Reporting Except for the remediation of the material weakness in the accounting for derivative transactions as described above, there were no changes in our internal control over financial reporting during the quarter ended September 30, 2007 that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting 37 Summit Financial Group, Inc. and SubsidiariesPart II.Other Information Item 1.Legal Proceedings We are involved in various legal actions arising in the ordinary course of business.In the opinion of counsel, the outcome of these matters will not have a significant adverse effect on the consolidated financial statements.The Company is also involved in other legal proceedings described more fully below. On December 26, 2003, two of our subsidiaries, Summit Financial, LLC and Shenandoah Valley National Bank, and various employees of Summit Financial, LLC were served with a Petition for Temporary Injunction and a Bill of Complaint filed in the Circuit Court of Fairfax County, Virginia by Corinthian Mortgage Corporation. The filings allege various claims against Summit Financial, LLC and Shenandoah Valley National Bank arising out of the hiring of former employees of Corinthian Mortgage Corporation (“Corinthian “) and the alleged use ofits proprietary information.The individual defendants have also been sued based on allegations arising out of their former employment relationship with Corinthian and their employment with Summit Financial, LLC. In an 8-K filed on November 15, 2006,Summit announced it would closeits mortgage operations which at the time operated as Summit Mortgage, a division of Shenandoah Valley National Bank. The plaintiff seeks damages in the amount proven at trial on each claim and punitive damages in the amount of $350,000. Plaintiff also seeks permanent and temporary injunctive relief prohibiting the alleged use of proprietary information by Summit Financial and the alleged solicitation ofCorinthian’s employees. On January 22, 2004, the Circuit Court of Fairfax County, Virginia denied Corinthian’s petition for a temporary injunction. On November 20, 2006, Corinthian filed an Amended Complaint which joined Summit Financial Group as a defendant and requested damages in the amount of 20 million dollars.Trial of this matter is currently scheduled to begin on January 14, 2008.Based on the progress of settlement negotiations among the parties, we estimate there is a reasonable possibility of loss in the range of $0 to $9 million dollars.The Company has not accrued for this loss and the loss is uninsured. If the case does not settle, after consultation with legal counsel, we believe that significant and meritorious defenses exist as to all the claims including with respect to plaintiff’s claim for damages.We will continue to evaluate the claims in the Corinthian lawsuit and intend to vigorously defend against them. Management, at the present time, is unable to estimate the impact, if any, an adverse decision may have on our results of operations or financial condition.However, an adverse decision resulting in a large damage award could have a significant negative impact on Summit’s regulatory capital thereby limiting Summit’s near term growth and its ability to pay dividends to its shareholders. Item 1A.Risk Factors In addition to the other information set forth in this report, you should carefully consider the factors discussed in Part I, “Item 1A. Risk Factors” in our Annual Report on Form 10-K/A for the year ended December 31, 2006, which could materially affect our business, financial condition or future results. The risks described in our Annual Report on Form 10-K/A are not the only risks facing our Company. Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial also may materially adversely affect our business, financial condition and/or operating results. 38 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SUMMIT FINANCIAL GROUP, INC. (registrant) By: /s/ H. Charles Maddy, III H. Charles Maddy, III, President and Chief Executive Officer By: /s/ Robert S. Tissue Robert S. Tissue, Senior Vice President and Chief Financial Officer By: /s/ Julie R. Cook Julie R. Cook, Vice President and Chief Accounting Officer Date:November9, 2007 39
